Title: To Thomas Jefferson from Edward Lynch, 17 May 1803
From: Lynch, Edward
To: Jefferson, Thomas


          
            Sir
            Philada. May 17th. 1803
          
          Not having the honor of being personally known to you and being desirous to offer myself a Candidate for an Appointment in the Land Office established by an Act of Congress of the last Session “Regulating the grants of lands &ca. South of the State of Tennassee”
          
          I beg leave to lay before you the inclosed letter of introduction from Andrew Gregg Esqr.—
          Should this Application be in time and so fortunate as to be honor’d with your approbation, I flatter myself I can procure such corroborative Testimonials of Character as will be perfectly satisfactory, together with any security that may be required—For more particular information I take the liberty of referring to Albert Gallatine Esqr. and am most Respectfully
          Sir Your Obedt. Servt.
          
            Edwd. Lynch
          
        